720 S.E.2d 684 (2012)
STATE
v.
Julius Vongay JORDAN.
No. 527P11-1.
Supreme Court of North Carolina.
January 26, 2012.
Julius Vongay Jordan, Polkton, for Jordan, Julius Vongay.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Roxann Vaneekhoven, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 5th of December 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 26th of January 2012."